DONALD DAUGHTON, Superior Court Judge
(dissenting).
I dissent.
The evidence is uncontradicted that the oral modification of the lease in question, provided that Bobo.was to receive credit on the rentals due at the end of the lease term for certain improvements and expenditures made by Bobo on behalf of the decedent. The term of the lease in question would have ended 1 July, 1965. The effect of the Lower Court’s approval of the First Account and Report of the Executor is to authorize the executor to modify the lease between Bobo and Mrs. MacDonald to allow the credit to be taken by Bobo on the rent due the estate on 1 January and 1 July 1962, and 1 January 1963. This deprived the estate of the sum of $10,002.81, at a time when, under the evidence, the estate was in critical need of cash. No evidence was presented by or on behalf of the executor to justify such a modification of the lease in question. I do not believe that the executor had the right to so modify this asset of the estate nor that the Lower Court had the right to approve such a modification upon the evidence before it, and would, for these reasons, vote to reverse the judment of the Lower Court.
NOTE: Chief Judge HENRY S. STEVENS having requested that he be relieved from consideration of -this matter, Judge DONALD DAUGHTON was called to sit in his stead and participate in the determination of this decision.